Order entered June 5, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00034-CV

                                  JAMES LERMON, Appellant

                                              V.

                     MINYARD FOOD STORES, INC., ET AL., Appellees

                          On Appeal from the County Court at Law No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. CC-10-02955-A

                                           ORDER
        We GRANT appellant’s May 31, 2013 motion for an extension of time to file a reply

brief. We ORDER the reply brief tendered to this Court by appellant on June 3, 2013 filed as of

the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE